DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the phrase “during a detection stage” (line 14) appears to be a typographical error. It should be changed to –during the detection stage--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Lin”) (US 2020/0327855 A1).

the method comprises:
inputting, during an inputting stage, a first turning-on voltage to the second scanning terminal, so as to turn on the detection transistor, enabling writing a first voltage into the second node through the detection signal terminal (paras. 0048);
inputting, during a detection stage, a first turning-off voltage to the second scanning terminal, so as to turn off the detection transistor, and detect an actual voltage at the second node (para. 0049); and
determining a state of the threshold voltage drift of a transistor to be detected according to the actual voltage and the first voltage, wherein the transistor to be detected comprises at least one of the driving transistor and the detection transistor (para. 0050).

inputting, during the inputting stage, a first control voltage to a first control voltage terminal so as to turn on the switching transistor, and a first data voltage to the data voltage terminal so as to output the first data voltage to the first node (para. 0048); and
inputting, during a detection stage, a first signal to the first scanning terminal, so as to enable the switching transistor to remain in a turned-on state (para. 0049).
Regarding claim 6, Lin discloses inputting, during a detection process, a second signal to the first scanning terminal continuously, so as to enable the switching transistor to remain in a turned-off state;
inputting a second voltage to the detection signal terminal (para. 0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Peng (US 2019/0114972 A1).
Regarding claim 2, Lin does not specifically disclose determining the state of the threshold voltage drift of the transistor to be detected comprises: determining whether the threshold voltage of the transistor to be detected has a negative drift.
In a similar field of endeavor, Peng discloses determining whether the threshold voltage of the transistor to be detected has a negative drift (paras. 0032 and 0040-0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate detecting the negative drift as taught by Peng in the system of Lin in order to control the driving voltage of the driving transistor and light emitting element effectively, results in improving display brightness. 
Regarding claims 3 and 9, Lin discloses determining whether the threshold voltage of the transistor to be detected has a negative drift comprises: comparing the actual voltage with the first voltage; determining that the threshold voltage of the transistor to be detected has no drift, if the actual voltage is the same as the first voltage; and
determining that the threshold voltage of the transistor to be detected has a negative drift, if the actual voltage is different from the first voltage (para. 0050).
.

Allowable Subject Matter
Claim 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: claim 5 identifies the distinct limitation “determining that the threshold voltage of the detection transistor has the negative drift, if the actual voltage is greater than the first voltage” and claim 10 identifies the distinct limitation “compare the actual voltage with the first voltage; determine that the threshold voltage of the detection transistor has no drift, if the actual voltage is the same as the first voltage; and determine that the threshold voltage of the detection transistor has a negative drift, if the actual voltage is greater than the first voltage”.
The closest prior art Lin, Peng, Wang and Yuan et al. all discussed or cited in this Office action, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in these claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US 2020/0043414) and Yuan et al. (US 2019/0147797).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693